McCLELLAN, J.
The decree directed the sale of certain property, which had belonged to James T. Shelton, deceased, or of the interest which he had held therein. The register reported, that in execution of the decree, he had sold “all the right, title and interest of the late James T. Shelton, deceased, in and to” certain realty. The extent of this interest in the property described is shown by the affidavit of Charlotte T. Shelton. She swears that the deceased owned only an undivided one-half interest in the land. This affidavit was, of course, not the best evidence of the fact; but no objection was interposed to its admission or consideration, and it was, therefore, proper to be considered by the chancellor, and must be looked to by this court in reviewing the conclusion he reached. — Perry & Hale Counties v. Railroad Co., 65 Ala. 396, and cases cited.
The value of the lot was shown to be nine hundred dollars. It was incumbered by tax liens to the amount of $148.16. It had also been sold for other taxes at the sum of $95.50, and was, in the aspect of the evidence most favorable to the correctness of the decree appealed from, *458incumbered by this additional amount. In determining the value of the property, therefore, these two sums, amounting in the aggregate to $243.66, should be deducted from nine hundred dollars, which leaves the- value of the whole at $656.34, and of the half interest which was sold at $328.17. It is manifest that, on this state of the proof as to the value of the whole property, the incumbrances upon it, and the extent of the interest sold, the price bid by the appellant, $305, was not grossly inadequate, or sufficiently disproportionate to justify the setting aside of the sale. Whether mere inadequacy of price, short of the point which would raise a presumption of bad faith or misconduct, would be, in any case of original equity jurisdiction, ground for setting aside the sale, need not be decided; but it would seem clear, on principle, that where the price offered is measurably adequate, the purchaser is entitled to have the sale, confirmed, and a conveyance made, notwithstanding assurance is given at the hearing, that a much larger sum will be offered at a re-sale. We think the chancellor erred in setting aside the sale. That decree is reversed, and a decree will be here rendered confirming the sale, and directing the register to make conveyance.
Reversed and rendered.